PER CURIAM:
Martin F. Salazar appeals the district court’s order denying his motion for modification or termination of supervised release. On appeal, we confine our review to the issues raised in Salazar’s brief. See 4th Cir. R. 34(b). Because Salazar’s informal brief does not challenge the basis for the district court’s disposition, Salazar has forfeited appellate review. Accordingly, we affirm. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.